Fourth Court of Appeals
                                     San Antonio, Texas

                                 MEMORANDUM OPINION

                                        No. 04-16-00036-CR

                                       Gilbert ARGUELLO,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014CR3114
                           Honorable Lorina I. Rummel, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 20, 2016

APPEAL DISMISSED

           On March 17, 2016, appellant filed a pro se motion to dismiss his appeal with the trial

court. On March 24, 2016, the trial court clerk filed a supplemental clerk’s record containing a

copy of the motion to dismiss with this court. Despite calls from the clerk of this court to

appellant’s attorney, Mr. Sean Keane-Dawes, counsel has failed to file a motion to dismiss on his
                                                                                   04-16-00036-CR


client’s behalf. We grant appellant’s pro se motion, and the appeal is dismissed. See TEX. R. APP.

P. 42.2(a).

                                                 PER CURIAM

Do not publish




                                               -2-